TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                      NO. 03-08-00022-CV



            Diana L. Morris a/k/a Diana Aguilar and Phillip Morris, Appellants

                                                 v.

                        Juan Aguilar and Margarita Aguilar, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. D-1-FM-98-000103, HONORABLE DERWOOD JOHNSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants have filed a motion to stay, arguing that they cannot proceed in this appeal

until the issues raised in a related appeal, cause number 03-08-00078-CV, are concluded. We issued

an opinion in cause number 03-08-00078-CV, appellant Diana Morris filed a motion for extension

of time to seek discretionary review in the supreme court, and the supreme court granted Morris an

extension of time. We therefore grant appellants’ motion and abate this appeal until the supreme

court has resolved the related cause. Once the supreme court has taken action in that cause, we will

reinstate this cause on our docket.

                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Abated

Filed: October 26, 2010